DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because the language “a length extending from the first end and the second end” should read “a length extending from the first end to the second end”.
Claim 8 is objected to because the language “configured to conform to concave side” should read “configured to conform to the concave side”.
Claim 21 is objected to because the language “configured to supply negative pressure to clamping structure” should read “configured to supply negative pressure to the clamping structure”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 recite a bottom and top layer of foam that are configured to conform to either the concave side or the convex side, respectively, of the clamping structure. It is unclear where these layers of foam are located on the device. Claim 1 recites a plurality of cells having a top end and a bottom end with an opening extending through the top and bottom ends, and the concave side and convex side extend along the length of the structure. Based on the structure described in Claim 1, and the Examiner’s reading of the specification, it does not appear that the layers of foam conformed to the concave and convex sides are oriented in the same direction as the top end and the bottom end of the cells. As such, it is unclear if the “bottom layer” of foam is on the bottom face of the clamping structure as well as on the concave side or just on the concave side, and unclear if the “top layer” of foam is on the top face of the clamping structure as well as on the convex side or just on the convex side. It is recommended to amend Claim 8 to indicate “a layer of foam” and Claim 9 to indicate “a second layer of foam” to overcome this orientation issue.
Claim 25 recites the limitation "the bottom layer of foam" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8-13, 15-17, and 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canner et al (WO 2015/061352).
Regarding Claim 1, Canner discloses a wound closure device (Fig. 18A shows a curved stabilizing structure similar to those described throughout the specification such as that of Figs. 13A-B; additionally, ¶ [0220] describes a specific embodiment of the stabilizing structure where the lower portion of the structure is concave in a first and/or second horizontal direction rather than in a vertical direction), comprising:
a clamping structure (stabilizing structure 6100, Figs. 13A-B and 18A) sized and configured to be positioned in or over a wound (Abstract, ¶ [0219-0221]), the clamping structure (6100, Figs. 13A-B and 18A) having a first end, a second end, a length extending from the first end and the second end, a width transverse to the length extending along a central transverse axis of the clamping structure (6100, Figs. 13A-B and 18A; see Image 1), and a height transverse to the length and the width (see Image 2), the clamping structure (6100, Figs. 13A-B and 18A) comprising:
	a concave side and a convex side extending the length of the clamping structure (6100, Figs. 13A-B and 18A) from the first end to the second end in parallel or semi-parallel fashion, wherein the concave side is curved or bent concavely with respect to the clamping structure, and the convex side is opposite the concave side and curved or bent convexly with respect to the clamping structure (¶ [0220] indicates the lower portion 6104 of the structure can be concave in a horizontal direction and the upper portion 6106 can be convex in the horizontal direction; this would result in the elongate strips forming the lower portion 6104 being concave and the elongate strips forming the upper portion being convex),
	a plurality of elongate strips (6006, Figs. 13A-B) extending the length of the clamping structure (6100, Figs. 13A-B and 18A) from the first end to the second end (see Image 1), wherein the plurality of elongate strips (6006, Figs. 13A-B) comprise two outermost elongate strips defining the concave side and the convex side (¶ [0220] indicates the lower portion 6104 of the structure can be concave in a horizontal direction and the upper portion 6106 can be convex in the horizontal direction; this would result in the elongate strips forming the lower portion 6104 being concave and the elongate strips forming the upper portion being convex);
	a plurality of intervening members (6010, Figs. 13A-B) connecting the plurality of elongate strips (6006, Figs. 13A-B), wherein the plurality of intervening members (6010, Figs. 13A-B) are configured to pivot relative to the elongate strips (6006, Figs. 13A-B; ¶ [0020]); and
	a plurality of cells (6004, Figs. 13A-B) provided side-by-side in a horizontal plane parallel to the length and width of the clamping structure (6100, Figs 13A-B and 18A; see Images 1 and 2), each cell (6004, Figs. 13A-B) defined by a plurality of walls formed by either the elongate strips (6006, Figs. 13A-B) or the intervening members (6010, Figs. 13A-B), each cell (6004, Figs. 13A-B) having a top end and a bottom end with an opening extending through the top and bottom ends (see Image 2; ¶ [0200]);
	wherein the plurality of elongate strips (6006, Figs. 13A-B) are configured to increase curvature upon collapse of the plurality of cells (6004, Figs. 13A-B) and apply a clamping force to the wound (¶ [0018, 0036, 0207] indicates that horizontal collapse is preferred compared to vertical collapse, and as such the curvature of the concave and convex sides would increase as the device collapses in the horizontal direction; this collapse, when occurring while placed on a wound as described in ¶ [0220] and seen in Fig. 18A, would result in a clamping force being applied to the wound).

    PNG
    media_image1.png
    560
    601
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 13B of Canner

    PNG
    media_image2.png
    469
    611
    media_image2.png
    Greyscale

Image 2: Annotated Fig. 13A of Canner
Regarding Claim 11, Canner discloses a wound closure device (Fig. 18A shows a curved stabilizing structure similar to those described throughout the specification such as that of Figs. 13A-B; additionally, ¶ [0220] describes a specific embodiment of the stabilizing structure where the lower portion of the structure is concave in a first and/or second horizontal direction rather than in a vertical direction), comprising:
a clamping structure (stabilizing structure 6100, Figs. 13A-B and 18A), comprising a concave side and a convex side (¶ [0220] indicates the lower portion 6104 of the structure can be concave in a horizontal direction and the upper portion 6106 can be convex in the horizontal direction; this would result in the elongate strips forming the lower portion 6104 being concave and the elongate strips forming the upper portion being convex);
wherein the clamping structure (6100, Figs. 13A-B and 18A) is configured to conform to an amputation wound (¶ [0217-0221]; the clamping structure as described in the embodiment of ¶ [0220] is fully capable of being placed over an amputation wound and thus can be configured to conform to an amputation wound);
wherein the concave side and the convex side are configured to increase curvature when negative pressure is applied to the clamping structure (6100, Figs. 13A-B and 18A; ¶ [0036, 0207] indicates that negative pressure is applied and horizontal collapse is preferred compared to vertical collapse, and as such the curvature of the concave and convex sides would increase as the device collapses in the horizontal direction), the clamping structure (6100, Figs. 13A-B and 18A) configured to apply a closing force to the amputation wound when negative pressure is applied to the clamping structure (this collapse, when occurring while placed on a wound as described in ¶ [0220] and seen in Fig. 18A, would result in a clamping force being applied to the wound); and
wherein the clamping structure (6100, Figs. 13A-B and 18A) is configured to collapse to a greater extent in a horizontal plane than a vertical plane (¶ [0018, 0036, 0207] indicates that horizontal collapse is preferred compared to vertical collapse).
Regarding Claims 2 and 13, Canner discloses the clamping structure is at least partially crescent-shaped (¶ [0220] indicates the lower portion 6104 of the structure can be concave in a horizontal direction and the upper portion 6106 can be convex in the horizontal direction; this would result in the elongate strips forming the lower portion 6104 being concave and the elongate strips forming the upper portion being convex; this results in a crescent shaped structure).
Regarding Claims 4 and 15, Canner discloses at least some of the cells are diamond-shaped (¶ [0009, 0207]).
Regarding Claims 5, 6, 16, and 17, Canner discloses the clamping structure (6100, Figs. 13A-B and 18A) comprises one or more detachable segments, wherein the one or more detachable segments comprises attachment elements (stabilizing clips 7000, Figs. 52A and 53B; ¶ [0336] indicates these clips can be attached to the stabilizing structures of Fig. 13A and therefore 18A and ¶ [0341] states they can be difficult to dislodge which indicates they are detachable/removable).
Regarding Claims 8, 9, and 12, Canner discloses a bottom layer of foam configured to conform to the concave side of the clamping structure (6100, Figs. 13A-B and 18A) and a top layer of foam configured to conform to the convex side of the clamping structure (6100, Figs. 13A-B and 18A; ¶ [0174] indicates the perimeter of the stabilizing structure can be surrounded by foam, and since ¶ [0220] indicates the perimeter of the stabilizing structure forms the concave/convex sides, the concave/convex sides will have a layer of foam conformed to them).
Regarding Claim 10, Canner discloses a tissue protection layer (¶ [0191]).
Regarding Claims 19 and 20, Canner discloses one or more drapes configured to cover the clamping structure (6100, Figs. 13A-B and 18A) and form a seal around the wound, further comprising a suction port configured to supply negative pressure to the wound (¶ [0197]).
Regarding Claim 21, Canner discloses a negative pressure source configured to supply negative pressure to the clamping structure (6100, Figs. 13A-B and 18A) to cause collapse of the plurality of cells (6004, Figs. 13A-B) and cause the clamping structure (6100, Figs. 13A-B and 18A) to apply the clamping force to the wound (¶ [0036, 0207] indicates that negative pressure is applied and horizontal collapse is preferred compared to vertical collapse, and as such the curvature of the concave and convex sides would increase as the device collapses in the horizontal direction; this collapse, when occurring while placed on a wound as described in ¶ [0220] and seen in Fig. 18A, would result in a clamping force being applied to the wound).
Regarding Claim 22, Canner discloses a method of treating a wound (¶ [0207, 0219-0221]), comprising:
providing the clamping structure (6100, Figs. 13A-B and 18A) of Claim 1;
placing the clamping structure (6100, Figs. 13A-B and 18A) in or over a wound site wherein the clamping structure (6100, Figs. 13A-B and 18A) is placed so that the concave side of the clamping structure (6100, Figs. 13A-B and 18A) faces the wound and the length of the clamping structure (6100, Figs. 13A-B and 18A) is aligned across the wound opening (as seen in Fig. 18A, ¶ [0220]).
Regarding Claim 23, Canner discloses covering the clamping structure (6100, Figs. 13A-B and 18A) with at least one drape sealed to skin surrounding the wound; and applying negative pressure through the at least one drape to the wound via a source of negative pressure (¶ [0197]), wherein the application of negative pressure causes the clamping structure (6100, Figs. 13A-B and 18A) to collapse (¶ [0036, 0207] indicates that negative pressure is applied and the structure collapses).
Regarding Claim 24, Canner discloses inserting a tissue protection layer over the wound before placing the clamping structure (6100, Figs. 13A-B and 18A; ¶ [0191]).
Regarding Claim 25, Canner discloses a method of closing a wound after limb amputation (¶ [0207, 0219-0221]; the device is fully capable of being placed on a wound that arises from a limb amputation), comprising:
providing a clamping structure (stabilizing structure 6100, Figs. 13A-B and 18A; Fig. 18A shows a curved stabilizing structure similar to those described throughout the specification such as that of Figs. 13A-B; additionally, ¶ [0220] describes a specific embodiment of the stabilizing structure where the lower portion of the structure is concave in a first and/or second horizontal direction rather than in a vertical direction);
inserting a tissue protection layer over the wound (¶ [0191]);
placing a bottom layer of foam over the wound (¶ [0174] indicates the perimeter of the stabilizing structure can be surrounded by foam, and since ¶ [0220] indicates the perimeter of the stabilizing structure forms the concave/convex sides as shown in Fig. 18A, there will be a bottom layer of foam that will be placed over the wound);
placing the clamping structure (6100, Figs. 13A-B and 18A) in or over the wound site wherein the length of the clamping structure (6100, Figs. 13A-B and 18A) is aligned perpendicular to the wound opening (¶ [0207, 0219-0221]; since the wound opening will have both a length and a width, the length of the clamping structure will be perpendicular to one of the dimensions of the wound opening);
covering the clamping structure (6100, Figs. 13A-B and 18A) with at least one drape sealed to skin surrounding the wound (¶ [0197]); and
applying negative pressure through the at least one drape to the wound via a source of negative pressure (¶ [0197]), wherein the application of negative pressure causes the clamping structure to collapse (¶ [0036, 0207] indicates that negative pressure is applied and results in collapse of the structure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Canner et al (WO 2015/061352).
Regarding Claims 3 and 14, Canner is silent whether the length and width are greater than the height.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Canner to have the length and width be greater than the height since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Canner would not operate differently with the length and width greater than the height and since the device would function appropriately with a length and width greater than the height. Further, applicant places no criticality on the range claimed, indicating simply that the dimensions of the length, width, and height “may” be within the claimed ranges (¶ [0012] of instant specification).
Regarding Claims 7 and 18, Canner is silent regarding at least one additional clamping structure.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize two clamping structures, rather than one, to form the wound closure device. Using two clamping structures will help ensure the entire wound is pulled to closure at the same rate as the structures can be spaced apart along the wound and therefore can close multiple locations at once.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 11, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,324,876. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim includes all the elements of the pending claim. The difference between Claims 1, 3, 11, and 14 of the pending application and Claim 2 of the patent lies in the fact that the patent claim includes more elements (the patent claim specifies that the concave and convex sidewalls are curved or bent along the horizontal plane with respect to the longitudinal axis of the clamping structure, specifies that the opening of the cells extends through the top and bottom ends of the cells in a direction parallel to the height of the clamping structure and perpendicular to the horizontal plane, and also specifies that the sidewalls increase curvature within the horizontal plane upon collapse of the plurality of cells such that the first end and the second end approach the central transverse axis; for Claim 11, the device of patented Claim 2 is configured to conform to an amputation wound due to its concave/convex structure and as such would apply a closing force to the amputation wound when the clamping structure collapses) and is thus more specific. Thus, the invention of Claim 2 of the patent is in effect a “species” of the “generic” invention of instant Claims 1, 3, 11, and 14.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since Claims 1, 3, 11, and 14 are anticipated by Claim 2 of the patent, they are not patentably distinct from Claim 2. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781